United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3417
                                    ___________

Gerald W. Couch; Debbie Couch,           *
wife of Gerald W. Couch,                 *
                                         *
                    Appellees,           * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Arkansas.
                                         *
ConAgra Foods, Inc.                      *     [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: April 14, 2003

                                   Filed: April 21, 2003
                                    ___________

Before WOLLMAN, FAGG, and RILEY, Circuit Judges.
                          ___________

PER CURIAM.

       Gerald Couch was driving his pickup truck pulling a wood chipper. Although
Couch signaled to make a turn, a ConAgra truck driven by a ConAgra employee hit
him. Couch was injured. Seeking redress for their damages, Couch and his wife
brought this diversity action against ConAgra for negligence. Before trial, the parties
orally agreed that evidence of any settlement agreement would not be admissible.
During the trial, in response to a question about the emotional problems the wreck
had caused the Couch marriage, Couch’s wife stated, “[Couch] was worried how he
was going to replace the truck and . . . we had to replace the chipper they were
supposed to replace. They promised they would.” ConAgra’s attorney interrupted
with an objection. At a bench conference, ConAgra requested a mistrial based on the
pretrial agreement not to mention settlement agreements. The district court* denied
the motion, but admonished the jury to disregard Couch’s wife’s statement, saying,
“[T]here is just no promise to pay that has been made by ConAgra toward the
Plaintiffs or promises to accept.” Following the district court’s admonition, Couch’s
attorney stated in open court before the jury, “Your Honor, I’d like to further confirm
there’s no agreement. If there was I’d be suing in court. I want everybody to
understand that.” The jury found in favor of the Couches and awarded them
$300,000 of the $900,000 they sought in damages. ConAgra filed a motion for new
trial based on Couch’s wife’s statement. The district court denied the motion.

       ConAgra appeals asserting the district court abused its discretion in denying
the motion for mistrial and motion for a new trial. For a violation of an in limine
order to warrant a new trial, the order must be specific in its prohibition, the violation
must clear, and the violation must prejudice the parties or deny them a fair trial.
Pullman v. Land O’Lakes, Inc., 262 F.3d 759, 762 (8th Cir. 2001). Having carefully
reviewed the matter, we agree with the district court that the alleged violation did not
prejudice ConAgra or deny ConAgra a fair trial. As the district court found, the
statement by Couch’s wife was inadvertently made, and the court’s curative
instructions to the jury removed any potential prejudice or error from violation of the
oral order in limine. See Underwood v. Colonial Penn Ins. Co., 888 F.2d 588, 591
(8th Cir. 1989).

      We thus affirm.




      *
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-